UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7827



WILLIAM ANTHONY BOOTH,

                                            Plaintiff - Appellant,

          versus

JEFF JORDAN, of the Montgomery County Sher-
iff's Department,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. William L. Osteen, Sr.,
District Judge. (CA-95-183-3)


Submitted:   February 27, 1997            Decided:   March 18, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William Anthony Booth, Appellant Pro Se. Jack Michael Strauch,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Booth v. Jordan, No. CA-95-
183-3 (M.D.N.C. Nov. 18, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2